DETAILED ACTION
This correspondence is in response to the communications received June 29, 2021.  Claims 1-13, 15-19, 21 and 22 are currently pending.  Claims 14 and 20 have been cancelled.  Claims 1, 2, 11 and 15 have been amended.  Claim 22 has been newly added.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 22 (2-10 and 22 by their dependence upon claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The newly amended recitation to claim 1, “wherein the source/drain region is free from vertical interfaces between the first vertical-and-straight sidewall and a second vertical-and-straight sidewall”, renders the claim indefinite.  It is unclear what the metes and bounds of the 


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    551
    437
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    454
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 20 and 21A, a device comprising:

a semiconductor substrate (not shown);

isolation regions (22) extending into the semiconductor substrate;

a semiconductor fin between opposing portions of the isolation regions and protruding higher than the isolation regions (fin shown protruding higher than 22);

a gate stack (at least 56) on a first sidewall and a first top surface of the semiconductor fin (shown); 



a silicide region (50) contacting a second top surface and second sidewalls of the source/drain region, wherein the silicide region extends to top surfaces of the isolation regions (50 contacts 22).

Regarding claim 5, the only mention of the following information in the specification is ¶ 0016 and element 22 in the drawings, so the device of claim 1, wherein the isolation regions comprise: 
a dielectric region formed of a first dielectric material; and
a dielectric layer formed of a second dielectric material different from the first dielectric material, wherein the top surfaces of the isolation regions comprise a top surface of the dielectric layer.  For purposes of examination, an STI region will be searched which includes two materials within the trench which are a silicon oxide material and a silicon nitride material.  The two material arrangement is not shown in the drawings for element 22 and only as discussed in paragraph 0016.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 9,431,537) in view of Lee et al. (US 2013/0221447) in view of Colinge et al. (US 2016/0343857).

Regarding claim 1, the prior art of Maeda discloses in Figs. 1-8, 16A and 16B, a device comprising:
a semiconductor substrate (100);
isolation regions (105) extending into the semiconductor substrate (105 in upper surface of 100);
a semiconductor strip (111) between and contacting opposing portions of the isolation regions (111 between 105);
a semiconductor fin (112) protruding higher than the isolation regions (112 protrudes to a position higher than surrounding 105);
a gate stack (gate electrode 120, gate insulator 125, sidewall spacer 140) on a first sidewall and a first top surface of the semiconductor fin (as can be seen in Fig. 3, gate electrode 120 and gate insulator 125 are on top surface and sidewall vertical surfaces of 112);
a source/drain region (130) on a side of, and connecting to, the semiconductor fin (130 on either side of channel part of 112), 
wherein the source/drain region overlaps the semiconductor strip (130 overlap vertically with 111),
wherein the source/drain region comprises a first vertical-and-straight sidewall and a second vertical-and-straight sidewall parallel to each other (vertical sidewall surfaces of 135, see 
wherein the source/drain region is free from vertical interfaces between the first vertical-and-straight sidewall and a second vertical-and-straight sidewall (no interface shown between the noted first vertical-and-straight sidewall and a second vertical-and-straight sidewalls).

Maeda does not disclose,
“a silicide region contacting a second top surface and second sidewalls of the source/drain region, wherein the silicide region extends to top surfaces of the isolation regions”.

Lee discloses in paragraph 0093, wherein “Source/drain electrodes 180, which may be epitaxially grown from the active pattern AP, may be provided at both sides of the gate electrode 220, and silicide patterns 190 may be formed on the source/drain electrodes 180”.  Fig. 9A and 9B show silicide 190 on source / drain regions 180.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a silicide region contacting a second trop surface and second sidewalls of the source/drain region, wherein the silicide region extends to top surfaces of the isolation regions”,



Maeda does not disclose,
“wherein the first vertical-and-straight sidewall and the second vertical-and-straight sidewall extend to the top surfaces of the isolation regions”.

Colinge discloses in Fig. 7C, wherein the first vertical-and-straight sidewall (one of source/drain region 25 sidewall and silicide region 60) and the second vertical-and-straight sidewall (other one of source/drain region 25 sidewall and silicide region 60) extend to the top surfaces of the isolation regions (both noted sidewalls extend to the top surface of 50).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the first vertical-and-straight sidewall and the second vertical-and-straight sidewall extend to the top surfaces of the isolation regions”,

in the invention or system of Maeda as taught by Colinge, for the purpose of providing the fin with the largest surface area coverage possible with the source/drain and silicide films to aid in device performance.

Regarding claim 3, Maeda et al. disclose the device of claim 1, and as shown in Maeda in Fig. 6, 
wherein the source/drain region (portion 135 of 130) extends laterally beyond opposing edges of the semiconductor strip (portion 135 of 130 extends laterally beyond edges of 111).  

Regarding claim 4, Maeda et al. disclose the device of claim 1, 
wherein substantially all parts of the source/drain region higher than the top surfaces of the isolation regions are formed of a homogenous semiconductor material (130 is higher than surrounding isolation 105, 135 and 112 can be the same material, column 10, lines 56-60).

Regarding claim 5, Maeda et al. disclose the device of claim 1, and Maeda discloses in Fig. 6, wherein the isolation regions comprise:
a dielectric region (150) formed of a first dielectric material (insulation material 150); and
a dielectric layer (105) formed of a second dielectric material different from the first dielectric material (105 and 150 are separate material layers), 
wherein the dielectric layer overlaps the dielectric region (150 and 105 overlap vertically).

Maeda does not disclose, 
“the dielectric layer further contacts the source/drain region”.

Colinge discloses in Fig. 7C,


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the dielectric layer further contacts the source/drain region”,

in the invention or system of Maeda et al. as taught by Colinge, for the purpose of providing an orientation which will ensure isolation between neighboring devices.

Regarding claim 7, Maeda et al. disclose the (Original) The device of claim 5, and Colinge discloses in Fig. 7C, wherein the dielectric layer (50) extends to directly underlying the source/drain region (50 is directly under the epitaxial portion of the source / drain 25).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 9,431,537) in view of Lee et al. (US 2013/0221447) in view of Colinge et al. (US 2016/0343857) in view of Lim et al. (US 2016/0276342).

Regarding claim 6, Maeda et al. disclose the device of claim 5, however, Maeda does not disclose,


Lim discloses in abstract that at least a portion of the shallow trench isolation is conformally deposited.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the dielectric layer is a conformal layer”,

in the invention or system of Maeda et al. as taught by Lim, for the purpose of ensuring a reduction of defects in the device by preventing unwanted etching of the isolation during subsequent etching steps used to make the device.


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 9,431,537) in view of Lee et al. (US 2013/0221447) in view of Colinge et al. (US 2016/0343857) in view of Glass et al. (US 2013/0248999).

Regarding claim 8, Maeda et al. disclose the device of claim 1, however Maeda et al. do not disclose,


Glass discloses in Fig. 5F, wherein,
further comprising a source/drain contact plug (329, ¶ 0042) contacting an entirety of the silicide region (entirety of exposed silicide 325 is contacted by 329, ¶ 0042).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

further comprising a source/drain contact plug contacting an entirety of the silicide region,

in the invention or system of Maeda et al.  as taught by Glass, for the purpose of reducing contact resistance and improving device performance characteristics.

Regarding claim 10, Maeda et al. disclose the device of claim 8, however they do not disclose,
wherein the source/drain contact plug is in physical contact with one of the top surfaces of the isolation regions.

Colinge discloses in Fig. 7C,


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the source/drain contact plug is in physical contact with one of the top surfaces of the isolation regions,

in the invention or system of Maeda et al. as taught by Colinge, for the purpose of providing an orientation which will ensure isolation between neighboring devices.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 9,431,537) in view of Lee et al. (US 2013/0221447) in view of Colinge et al. (US 2016/0343857) in view of Glass et al. (US 2013/0248999) in view of Xie et al. (US 9,412,660).

Regarding claim 9, Maeda et al. disclose the device of claim 8 and Lee discloses further comprising:
a template dielectric region (200 in Figs. 12B, 14, 15) overlapping the isolation regions (200 overlaps 130 as can be seen in the coordinated depiction of Figs. 12B, 14, 15),


Lee does not disclose,
an etch stop layer overlapping and contacting the template dielectric region, 
wherein the source/drain contact plug penetrates through the template dielectric region and the etch stop layer.

Xie discloses in Fig. 3J,
an etch stop layer (124, described as a conformal silicon nitride layer, e.g. the definition of an etch stop layer) overlapping and contacting the template dielectric region (120A, 26), 
wherein the source/drain contact plug (108, 106, 30) penetrates through the template dielectric region (past 120A, 26) and the etch stop layer (past 124).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

a template dielectric region overlapping the isolation regions 
an etch stop layer overlapping and contacting the template dielectric region, 
wherein the source/drain contact plug penetrates through the template dielectric region and the etch stop layer,

.


Double Patenting
The double patenting rejection of claims 11-15 has been withdrawn due to the amendment to claim 11.


REASONS FOR ALLOWANCE
Claim 2 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claims 11-13, 15-19 and 21 are allowable.

The following is an Examiner's statement of reasons for allowance: The Fin FET device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 11, the prior art discloses a Fin FET device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following claim limitations, 
“wherein the first isolation region comprises:
a first dielectric material; and
a second dielectric material different from the first dielectric material over the first dielectric material;
…
wherein the second dielectric material separates the first dielectric material from the source/drain region and the silicide region”.

Regarding claim 16, the prior art discloses a Fin FET device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following claim limitations, 
“wherein the dielectric layer comprises a portion directly underlying and contacting the source/drain region, and wherein the dielectric layer separates the dielectric region from the source/drain region”.  See applicant’s Fig. 11, reproduced below, which shows the dielectric layer 38 underlying and contacting the source / drain region 48, and dielectric layer 38 separates the dielectric region / STI 22 from the source / drain regions 48.

    PNG
    media_image3.png
    414
    236
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments have been considered.  With regard to claim 11, the amendments overcome the previous rejections.  With regard to claim 1, the amendments do no overcome the rejection which has been augmented with the Colinge reference.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893